FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 2, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CEDRIC GREENE,

      Plaintiff - Appellant,

v.                                                         No. 17-4026
                                                   (D.C. No. 2:16-CV-00838-DS)
INGLEWOOD HOUSING AUTHORITY;                                 (D. Utah)
CINDER ELLER-KIM BELL,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________

      Federal courts “have an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A court must dismiss a case upon

concluding that it lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). The

party asserting subject-matter jurisdiction must overcome a presumption against

jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The basic statutory grants of federal subject-matter jurisdiction are contained

in 28 U.S.C. §§ 1331 and 1332. Section 1331 provides for federal-question

jurisdiction, § 1332 for diversity of citizenship jurisdiction. A party invokes § 1331

jurisdiction by pleading a colorable claim “arising under” the Constitution or laws of

the United States. See Bell v. Hood, 327 U.S. 678, 681–85 (1946). A party invokes

§ 1332 jurisdiction by demonstrating that the parties have diverse citizenship and that

the claim exceeds $75,000. See 28 U.S.C. § 1332(a); Arbaugh, 546 U.S. at 513.

      Here, Cedric Greene sued the Inglewood Housing Authority and Cinder Eller-

Kim Bell broadly alleging discrimination and defamation.1 He alleges that the

Inglewood Housing Authority and Bell returned his application for housing to a

different housing authority and didn’t give him a chance to respond. In his

Complaint, he asserts no jurisdictional basis, but his Civil Cover Sheet confirms that

all parties are citizens of California. The district court issued an order to show cause

why the Complaint should not be dismissed for lack of service. Greene responded

that he had not served the defendant because he had yet to request a summons from

the court. The district court dismissed Greene’s Complaint concluding that it lacked

subject-matter jurisdiction. We affirm.

      1
         Because Greene appears pro se, “we construe his pleadings liberally.”
Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). In doing so, we
are more lenient about deficient pleadings, failure to cite appropriate legal authority,
and confusion of legal theories. See Garrett v. Selby Connor Maddux & Janer, 425
F.3d 836, 840 (10th Cir. 2005). But we “cannot take on the responsibility of serving
as the litigant’s attorney in constructing arguments and searching the record.” Id. And
we will not “supply additional factual allegations to round out a plaintiff’s complaint
or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d
1170, 1173–74 (10th Cir. 1997).
                                            2
      A party cannot waive or forfeit a lack of subject-matter jurisdiction. Arbaugh,

546 U.S. at 514. After reviewing Greene’s Complaint, we agree with the district court

that Greene has failed to establish subject-matter jurisdiction. See Whitelock v.

Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“A federal court’s jurisdiction must

clearly appear from the face of a complaint.”). Though Greene broadly asserts that he

was discriminated against, he has asserted no basis for federal-question jurisdiction

and the parties’ lack of diversity defeats any diversity jurisdiction.2 On appeal,

Greene does not even argue that the district court had subject-matter jurisdiction.

Thus, the district court’s judgment is affirmed.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




      2
        On appeal, Greene argues that he can obtain relief under 28 U.S.C.
§ 455(b)(1). That section states that a judge should disqualify himself “[w]here he
has a personal bias or prejudice concerning a party, or personal knowledge of
disputed evidentiary facts concerning the proceeding.” Id. Section 455(b)(1) doesn’t
add to the district court’s subject-matter jurisdiction.
                                            3